Title: From James Madison to Isaac Hite, 16 July 1803
From: Madison, James
To: Hite, Isaac


Dear Sir
Washington July 16 1803
I duly recd. yours of the 25th. Ult: Your patents have been in my hands for some time, and wd. have been forwarded before my proposed trip to Orange in May, but for the expectation of being then the bearer of them myself. I know of no method by which you can obtain the surplus land, but that of buying warrants to cover it, and proceeding in the usual way.
We are waiting anxiously for the Treaty by which Louisiana has been conveyed to the U. S. Our official information, which is indirect by a letter from our Envoys to Mr King, amounts only to what you see in the Newspapers that a Treaty with such an article was signed on the 30th of April. The terms & the details are as yet not communicated, but expected every moment by a Confidential Bearer for whom a passage was engaged in a vessel which was to leave Havre a few days after May 15. It is understood that the Country beyond the Mississpi, but not the Floridas, are included with N. Orleans in the Cession. The Floridas are of great importance, and the acquisition of them is much facilitated by that already made.
I hope to be in Orange by the 1st. of August. It is possible however that intervening occurrences may affect the time of my departure. I am the more anxious to hasten it as I lost the satisfaction & benefit of my spring visit. I look forward with confidence to the pleasure of seeing you during the recess, and hope you will make your arrangements for an early arrival & long stay with us.
The drouth here is tremendous. The markets will soon be without a vegitable. It is said that not ⅓ of the crops of Tobo. in Maryland are pitched. In Virginia, it may not be so bad, but my accts. from Orange on this subject are not very favorable. Much flour I understand is spoiling in the hands of the Merchants, particularly when made of the Weavel eaten wheat of Virginia. The effect of the war on prices seems not yet produced, except on Tobo. which has risen considerably, in consequence of the war, and the drouth together. Yours with sincere affection
James Madison
 

   
   RC (NjP).



   
   Letter not found.



   
   JM placed an asterisk here and wrote in the left margin: “*A hasty search having not found your patents, I think it probable that I must have sent them on to you. Will you be so good as to inform me whether you have ever recd. them?”



   
   Pitch: to plant.


